Citation Nr: 0942104	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-30 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from August 1955 to July 
1959.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2005 rating 
decision, by the Detroit, Michigan, Regional Office (RO), 
which denied the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  He 
perfected a timely appeal to that decision.  

In April 2008, the Board remanded the case to the RO for 
further evidentiary development.  


FINDINGS OF FACT

1.  Hearing loss was not manifest during service and an 
organic disease of the nervous system was not manifest within 
one year of separation.  

2.  Hearing loss disability is not attributable to service.  

3.  Tinnitus was not manifest in service and is not 
attributable to service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service and an organic disease of the 
nervous system may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2009).  

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in July 2005 from the RO to the Veteran which 
was issued prior to the RO decision in October 2005.  An 
additional letter was issued in April 2008.  Those letters 
informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
April 2006 SOC, the December 2006 SSOC, and the September 
2009 SSOC provided the Veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It also appears that all obtainable evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the  Veteran in proceeding with the present 
decision, since the Veteran was informed of the provisions of 
Dingess in March 2006.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  The Veteran has been 
afforded examinations on the issues decided herein.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was 
afforded examinations in October 2005 and August 2009.  The 
examinations were conducted by a medical professional, who 
reviewed the medical records, solicited history from the 
Veteran, examined the Veteran, and provided subsequent 
opinions.  Therefore, these examinations are adequate.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for bilateral 
hearing loss disability and service connection tinnitus, 
given a Board remand, given that he has been provided all the 
criteria necessary for establishing service connection, and 
considering that the Veteran is represented by a highly 
qualified Veterans service organization, we find that there 
has been essential fairness.  


II.  Factual background.

The record indicates that the Veteran served on active duty 
from August 1955 to July 1959.  His DD Form 214 indicates 
that his military occupational specialty was a tank crewman.  
An enlistment examination, dated in July 1955, noted that the 
ears were normal; hearing was found to be 15/15 for whispered 
voice in the left ear and in the right ear.  On the occasion 
of a separation examination in July 1959, the ears were 
reported to be normal; hearing was found to be 15/15 for 
whispered voice and spoken voice in the left ear and in the 
right ear.  

The Veteran's claim for service connection for hearing loss 
and tinnitus (VA Form 21-526) was received in June 2005.  The 
Veteran indicated that he developed hearing loss and ringing 
in his ears as a result of his exposure to large caliber 
weapons, including 90 mm guns and tank noise.  Submitted in 
support of his claim was a treatment report from the 
Professional Hearing Aid Center, dated in March 2003, which 
shows that the Veteran was found to have bilateral 
sensorineural hearing loss.  

The Veteran was afforded a VA Audiological evaluation in 
October 2005.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
55
70
95
LEFT
70
70
60
70
90

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
The pertinent diagnosis was moderate to severe sensorineural 
hearing loss bilaterally.  The examiner noted that the 
Veteran had bilateral tinnitus, which was described as 
constant and longstanding.  The examiner noted that it is 
unknown whether the tinnitus is due to the same etiology as 
the hearing loss.  

In an addendum to the above examination, dated in March 2006, 
it was noted that the Veteran reported having had bilateral 
stapedectomies in 1975.  The surgery was done for 
otosclerosis, which was not related to military service.  It 
was further noted that, while he reported having served in a 
tank, he was not involved in combat.  The Veteran's first 
hearing aid use was in 2003, 44 years post discharge and 28 
years post stapedectomy.  The examiner stated that, given 
these facts, it is less than likely that the current hearing 
loss and tinnitus are related to military service, but more 
likely related to the otosclerosis and presbycusis.  

Of record is a medical statement from Dr. Dean Moscovic, 
dated in September 2006, indicating that the Veteran was a 
patient of his office.  Dr. Moscovic indicated that the 
Veteran was seen in his office in June 2006, at which time he 
noted hearing loss since 1962; he attributed the hearing loss 
to noise exposure.  Dr. Moscovic further noted that the 
Veteran has failed yearly hearing screenings at the Michigan 
State Police Department; and he has required wearing hearing 
aids since 1985.  Dr. Moscovic stated that due to the early 
age onset of his hearing loss, it appears to be related to 
noise exposure in the military rather than presbycusis.  

The Veteran was afforded another VA Audiological evaluation 
in August 2009.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
65
70
80
LEFT
60
65
60
65
95

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 76 percent in the left ear.  
The pertinent diagnosis was moderate to severe sensorineural 
hearing loss bilaterally.  The examiner noted that the 
Veteran had bilateral tinnitus, which was described as 
constant and longstanding.  The examiner noted that it is 
unknown whether the tinnitus is due to the same etiology as 
the hearing loss.  The examiner reviewed the claims folder, 
including the statement from Dr. Moscovic; and noted that the 
doctor failed to mention the Veteran's otosclerosis and ear 
surgeries.  The examiner indicated that while it is true that 
noise exposure can cause hearing loss, it does so at the time 
of the exposure.  And, while the Veteran reported hearing 
loss three years after discharge, no hearing tests were 
located other than those done by the VA.  Therefore, the 
previous opinion that it is less likely that the current 
hearing loss and tinnitus are related to military service and 
more likely related to otosclerosis and/or presbycusis stands 
unchanged.  


III.  Legal analysis.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 
(peacetime service). To establish a right to compensation for 
a present disability, a Veteran must show: "(1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 
1362 (2009).  

In addition, where a  Veteran served ninety days or more of 
active service, and arthritis and organic diseases of the 
nervous system, including sensorineural hearing loss, become 
manifest to a degree of 10 percent within one year from 
termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).  While the disease need not 
be diagnosed within the presumption period, acceptable lay or 
medical evidence must show that there were characteristic 
manifestations of the disease to the required degree.  Id.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

The  Veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A.  S/C-bilateral hearing loss.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).

The Board initially acknowledges that the lack of any 
evidence showing the Veteran exhibited hearing loss during 
service is not fatal to his claim.  The laws and regulations 
do not strictly require in-service complaint of, or treatment 
for, hearing loss in order to establish service connection.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Instead, the Court of Appeals for Veterans Claims has held 
where there is no evidence of the  Veteran's claimed hearing 
disability until many years after separation from service, 
"[i]f evidence should sufficiently demonstrate a medical 
relationship between the  Veteran's in service exposure to 
loud noise and his current disability, it would follow that 
the  Veteran incurred an injury in service . . . ." Hensley, 
5 Vet. App. at 160 (quoting Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992)).  Therefore, the critical question is 
whether the  Veteran has current hearing loss disability that 
is causally related to service.  

Based on the audiological evidence of record, it is clear 
that the Veteran has a bilateral hearing loss disability, 
under 38 C.F.R. § 3.385.  

With regard to noise exposure, VA has essentially conceded 
that the Veteran was exposed to acoustic trauma in service.  
The Veteran is certainly capable of providing history of 
exposure to excessive noise in service, and the Board, noting 
his service, accepts his account.  However, a layperson is 
not qualified to opine on matters requiring medical 
knowledge, such as the diagnosis or cause of a current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

What is at issue here is whether the Veteran's bilateral 
hearing loss is related in any way to his exposure to noise 
during his active military service.  The STRs show that the 
Veteran had essentially normal hearing in both ears upon 
discharge from service.  The first medical evidence of any 
hearing loss was in March 2003.  

With regard to a medical link between the current bilateral 
hearing loss disability and his exposure to noise in service, 
the Board notes that there are several medical opinions of 
record.  After weighing these medical opinions, to determine 
the probative value of each opinion, the Board concludes that 
the preponderance of the competent medical evidence of record 
is against establishing a link between the Veteran's 
bilateral hearing loss and exposure to noise in service.  In 
the March 2006 opinion by the VA audiologist, he noted that 
the Veteran had surgeries for otosclerosis in 1975; it was 
also noted that the Veteran's first hearing aid use was in 
2003, 44 years after his discharge from service.  He 
concluded that it is less likely that the current hearing 
loss is related to military service.  With regard to the 
September 2006 opinion from Dean Moscovic, there is no 
indication that he had access to the Veteran's claims file, 
nor is there any indication that he was made aware of the 
bilateral stapedectomies performed in 1975.  With regard to 
the August 2009 VA opinion, rendered by the VA audiologist, 
the examination report shows that the Veteran's claims file 
was reviewed, and an opinion was rendered, with supporting 
rationale.  Thus, the Board finds that this VA opinion is 
more persuasive and probative than the other medical opinion 
cited above.  

The Board acknowledges the Veteran's assertions that he was 
exposed to excessive noise in service, which he claims caused 
his bilateral hearing loss.  It is true that the  Veteran's 
lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay- 
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); also see Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Relating noise exposure in service, 
however, to a current bilateral hearing loss disability, 
especially with a lengthy gap in the medical record, requires 
opinion evidence from experts with medical training, and is 
not subject to lay diagnosis.  

In summary, after reviewing all the medical evidence of 
record, both positive and negative, the Board concludes that 
the preponderance of the medical evidence of record is 
against finding a causal relationship between service and the 
Veteran's current bilateral hearing loss.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a bilateral hearing loss must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


B.  S/C-Tinnitus.

A review of the evidence shows that service connection for 
tinnitus is not warranted.  The Board accepts that the 
Veteran was exposed to noise in-service and has a current 
diagnosis tinnitus.  38 U.S.C.A. § 1154 (West 2002).  
However, the service treatment records are negative for any 
complaints and findings of tinnitus, and the March 2006 VA 
examiner stated that the Veteran's tinnitus was unrelated to 
service.  As there is no medical nexus relating the current 
tinnitus to service, service connection is denied.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 
12 Vet. App. 341, 346 (1999).  

The Board recognizes that the Veteran states that he has 
tinnitus which is due to noise exposure in service, and 
accepts that he is competent to report that he experienced 
tinnitus since service.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, the Board finds the opinion of the VA 
Audiological examiner to be more probative than the Veteran's 
lay opinion and consistent with the record.  The examiner 
reviewed the claims file and noted that there was no 
reference to tinnitus in service medical records.  
Additionally, the Board notes that the first objective 
reference to tinnitus in any medical records is in 2005, more 
than forty years after separation.  

The Board notes that the Veteran has reported that he has 
suffered from tinnitus since service.  However, his report is 
unsupported by the evidence of record, and the Board finds 
such report to be unreliable.  He did not report any tinnitus 
in service or at the time of his discharge from service.  The 
Court has established that symptoms, not treatment, are the 
essence of continuity of symptomatology.  However, in a 
merits context, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  In this case, there is a 
phenomenal gap in evidence of complaints, treatment or any 
indicia of disability including routine examinations.  The 
Veteran's assertions of continuity are unsupported and not 
credible.  The silence of the record in proximity to service 
and no initial report of a post-service onset constitute 
negative evidence.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Thus, the preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  
Consequently, service connection for tinnitus is denied.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  


____________________________________________
L. J. WELLS-GREEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


